 Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 1 of 20 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 PRESTIGE INSTITUTE FOR PLASTIC                      Case No.
 SURGERY, P.C., and KEITH M.
 BLECHMAN, M.D., P.C., on behalf of
 PATIENT NP,

                          Plaintiffs,

                 v.

 HORIZON BLUE CROSS BLUE SHIELD OF
 NEW JERSEY, and INDEPENDENCE BLUE
 CROSS,
                    Defendants.


                                          COMPLAINT

       By way of this Complaint, and to the best of its knowledge, information, and belief, formed

upon a reasonable inquiry under the circumstances, Plaintiff Prestige Institute for Plastic Surgery,

P.C. (“Prestige”), and Keith M. Blechman, M.D., P.C. (“Blechman”) (collectively, “Plaintiffs”),

on behalf of Patient NP bring this action against Horizon Blue Cross Blue Shield of New Jersey

(“Horizon”) and Independence Blue Cross (“IBC”) (together, “Defendants”).

       1.      This is an action under the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”), and its governing regulations, concerning Defendants’ under-reimbursement

to Plaintiffs for the post-mastectomy breast reconstruction surgical services Plaintiffs provided to

Patient NP.

       2.      IBC was the insurer for the Thomas Jefferson University Hospital Employer Plan

(the “Plan”), in which the Patient, NP, was the Plan participant.




                                                 1
 Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 2 of 20 PageID: 2



        3.     Under the Blue Cross Blue Shield Blue Card Program, which applied in this case,

and in which Horizon and IBC participated, IBC was the Home Plan and Horizon was the Host

Plan.

        4.     IBC applied its own payment methodology, denied Plaintiffs’ appeals of the

significant under-reimbursement of claims in this case, and imposed out-of-network patient

responsibility liability on Patient NP.

        5.     Patient NP was initially diagnosed with breast cancer. She underwent a bilateral

mastectomy. On August 21, 2017, Joseph F. Tamburrino, M.D. and Blechman performed bilateral

breast reconstruction surgery as co-surgeons. On November 22, 2017, Tamburrino performed

additional breast reconstruction surgery.

        6.     Tamburrino and Blechman do not participate in Horizon’s network of contracted

health care providers.

        7.     After each of these breast reconstruction surgeries, Plaintiffs submitted invoices in

the form of CMS-1500 forms as required for a total amount of $293,533.29. In violation of Federal

and State law, Defendants reimbursed Plaintiffs only $5,263.92, leaving an unreimbursed amount

of $288,269.37, or 98% of the total amount, as the Patient’s liability.

                                          JURISDICTION

        8.     The Court has subject matter jurisdiction over Plaintiff’s ERISA claims under 28

U.S.C. § 1331 (federal question jurisdiction).

        9.     The Court has personal jurisdiction over the parties because Plaintiff submits to the

jurisdiction of this Court, and Defendants systematically and continuously conduct business in the

State of New Jersey, and otherwise have minimum contacts with the State of New Jersey sufficient

to establish personal jurisdiction over them.



                                                 2
 Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 3 of 20 PageID: 3



          10.   Venue is appropriately laid in this District under 28 U.S.C. § 1391 because (a)

Horizon has an agent and transacts business in the District of New Jersey, and (b) IBC has an agent

and transacts business in the District of New Jersey.

          11.   Venue is also appropriate under 29 U.S.C. § 1132(e)(2), which requires that an

ERISA plan participant has the right to bring suit where she resides or alleges that the violation of

ERISA occurred. Plaintiffs allege that Defendants violated ERISA within the District of New

Jersey.

                                             PARTIES

          12.   Plaintiff Prestige Institute for Plastic Surgery, P.C., is a physician practice group

led by Joseph F. Tamburrino, M.D. Dr. Tamburrino is double-Board-certified in plastic surgery

by the American Board of Plastic Surgery and the American Board of Surgery. He received his

medical degree from Thomas Jefferson Medical College and completed his residency training in

general surgery at Temple University Hospital. He completed his plastic surgery residency at the

Cleveland Clinic. He received fellowship training in Reconstructive Microsurgery at UCLA.

Plaintiff’s office is located in Cherry Hill, New Jersey.

          13.   Plaintiff Keith M. Blechman, M.D. is a plastic and reconstructive surgeon whose

office is located on Park Avenue in New York City. He received his medical degree from New

York University School of Medicine and New York University’s Institute for Reconstructive

Plastic Surgery where he studied stem cell biology application in wound healing and tissue

regeneration. He completed a reconstructive microsurgery fellowship at M.D. Anderson Cancer

Center.

          14.   Defendant Horizon Blue Cross Blue Shield of New Jersey is a health care insurance

company with offices located in New Jersey and offers Blue Cross Blue Shield-branded health

care insurance in the State of New Jersey. Its principal office is in Newark, New Jersey.
                                                  3
 Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 4 of 20 PageID: 4



         15.   Defendant IBC is a health care insurance company with offices located in

Philadelphia, Pennsylvania. It is the insurer for the Plan.

                                  FACTUAL ALLEGATIONS

                       A.      The Blue Card Program

         16.   The Blue Card Program, in which each Blue Cross Blue Shield (“BCBS”) licensee

must participate, including Horizon and IBC, was the direct result of the practice of all the BCBS

licensees, under the direction of the Blue Cross Blue Shield Association (“BCBSA”), to engage in

exclusive geographical market allocation. Under this practice, each BCBS licensee was allocated

an exclusive geographic market to market health insurance. This practice continues today.

         17.   Horizon’s allocated exclusive market is the State of New Jersey and certain

contiguous counties.    It cannot otherwise offer health insurance in the Commonwealth of

Pennsylvania, which is allocated to IBC.

         18.   IBC’s allocated exclusive geographical market is certain counties in the

Commonwealth of Pennsylvania surrounding Philadelphia and certain contiguous counties. It

cannot offer health insurance in any adjacent state.

         19.   These restrictions insulate Horizon and IBC against competition from each other in

their respective exclusive geographic market areas.

         20.   As part of their mandatory agreement to participate in the Blue Card Program,

Horizon and IBC also commit that other than in contiguous areas (counties adjacent to their

allocated geographical market areas), they will not contract, solicit or negotiate with providers

outside of their allocated geographical market areas.

         21.   To make this mandatory agreement work, the BCBSA created Home and Host

Plans.



                                                 4
 Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 5 of 20 PageID: 5



        22.     The Blue Cross insurer in the exclusive geographical area through which the

member is enrolled is the Home Plan. In this case, it is IBC. The Blue Cross Blue Shield insurer

located in the exclusive geographical area where the service is provided is referred to as the Host

Plan. In this case, it is Horizon.

        23.     When a provider network is involved, IBC would rely on Horizon’s network under

the Blue Card Program, since Horizon is the Host Plan where the provider’s services are provided.

IBC would still look to Horizon to determine whether Tamburrino and Blechman were in

Horizon’s network. In this case, Tamburrino and Blechman were out-of-network with Horizon.

As noted above, IBC was prohibited from contracting with Tamburrino and Blechman directly and

relied on the adequacy of Horizon’s network and compliance with New Jersey law.

        24.     Under the Blue Card Program, Tamburrino and Blechman were required to and did

bill Horizon, not IBC, since the surgical services were rendered in New Jersey. Under the Blue

Card program, and in this case, Horizon was the agent of IBC.

                          B.         August 21, 2017 Breast Reconstruction

        25.     One in eight women in the United States have or will develop breast cancer. Their

individual choices on how to treat their breast cancer – by a lumpectomy, mastectomy,

chemotherapy, radiation, and subsequent breast reconstruction – go well beyond treating and

removing the cancerous cells in their bodies because these choices must be based on their

individual identities. Breast reconstruction is a choice, and once made, under federal law it must

be fully covered.

        26.     Breast reconstruction is a federal mandate under the Women’s Health and Cancer

Rights Act (“WHCRA”), enacted in 1998, which requires that group health plans cover breast

reconstruction procedures after a mastectomy. This law, codified at 29 U.S.C. § 1185b, states:



                                                   5
 Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 6 of 20 PageID: 6



       (a) In general. A group health plan . . . shall provide, in case of a participant or
       beneficiary who is receiving benefits in connection with a mastectomy and who
       elects breast reconstruction in connection with such mastectomy, coverage for –

               (1) all stages of reconstruction of the breast on which mastectomy has been
                   performed . . . in a manner determined in consultation with the attending
                   physician and the patient. Such coverage may be subject to annual
                   deductibles and coinsurance provisions as may be deemed appropriate
                   and as are consistent with those established for other benefits under the
                   plan or coverage . . .

       (d)     Rule of construction. Nothing in this section shall be construed to prevent a
       group health plan or a health insurance issuer offering group health insurance
       coverage from negotiating the level and type of reimbursement with a provider for
       care provided in accordance with this section.

       27.     Under 29 U.S.C. § 1185b(c), a “group health plan, and a health insurance issuer

offering group insurance coverage in connection with a group health plan, may not (2) penalize or

otherwise reduce or limit the reimbursement of an attending provider . . .” Under 29 U.S.C. §

1185b(d), a group health plan or insurer may negotiate with a provider. Therefore, under the

WHCRA and the terms of the Plan the Defendants should have, but failed to, negotiate with

Plaintiffs to eliminate the balance bill and all other out-of-network patient liability amounts.

       28.     The WHCRA was enacted in October 21, 1998, not only because of horror stories

of “drive-through mastectomies” in which women were forced into four-hour out-patient

mastectomy surgeries by their insurance companies to save money, but because of denials of

coverage for breast reconstruction on the basis that such reconstruction was cosmetic. As Senator

Snowe stated in committee:

       We have also found that breast reconstructive surgery is considered cosmetic
       surgery. Well, it is not. Forty-three percent of women who want to undergo breast
       reconstructive surgery cannot because it is deemed cosmetic. And that is wrong.
       Breast reconstructive surgery is designed to restore a woman’s wholeness.

144 Cong. Rec. § 4644 at *4648 (May 12, 1998).

       29.     Accordingly, breast reconstruction was a covered service under Patient NP’s Plan.

                                                  6
 Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 7 of 20 PageID: 7



       30.     Because a woman must and does have a choice about her body, this includes the

choice of what specialist she can trust for her breast reconstruction procedures. Breast

reconstruction is a complex surgery with many options. The Deep Inferior Epgastric Perforator

Flap (“DIEP”) procedure provides the best psychological outcome and long-term prospects. The

DIEP procedure is a cutting-edge micro-surgical breast reconstruction procedure that utilizes a

flap of complete tissue, blood vessels, skin and fat from a woman’s lower abdomen as donor tissue

rather than the shoulder to create breast flaps. The flap is then transplanted to the chest where the

vessels are connected to the chest vessels. The flap is then shaped into a new breast and the

abdomen is surgically closed. Unlike a TRAP flap, a different and older breast reconstruction

procedure, the DIEP procedure preserves the abdominal muscles and allows for the preservation

of abdominal strength and integrity.        However, the procedure requires two co-surgeons

specializing in microsurgery working together in a surgery that lasts for 8-12 hours. There are few

surgeons with the proper specialized training to perform this complex procedure. The surgery is

performed by plastic surgeons who are board-certified and who have completed a post-residency

fellowship in plastic surgery, and micro-surgical reconstructive surgery.

       31.     On August 21, 2017, Patient NP underwent bilateral breast reconstruction at Our

Lady of Lourdes Medical Center in Camden, New Jersey, immediately subsequent to a bilateral

mastectomy. Dr. Tamburrino, who was co-surgeon, performed the DIEP procedure. He received

prior authorization from IBC for this medically necessary procedure.

       32.     After performing this breast reconstruction surgery, Tamburrino submitted an

invoice on a CMS-1500 form to Horizon, as required, for $111,397.36. The billed amounts, paid

amounts, and CPT codes were as follows:

CPT            Billed Amount                  Paid Amount

S2068-62-RT $50,000.00                        $794.00
                                                 7
 Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 8 of 20 PageID: 8



S2068-62-LT $50,000.00                        $630.90

35761-RT       $5,698.68                      $132.10

35761-LT       $5,698.68                      $132.10

Total          $111,397.36                    $1,690.08

S2068 is a HCPCS Level II Code for a DIEP procedure. CPT code 35761 is artery and vein repair.

Modifier -62 means co-surgeon.

        33.    IBC reimbursed Tamburrino incorrectly. It did not cover the breast reconstruction

procedures under the WHCRA, and reimbursement should not have been reduced.

        34.    In addition, IBC applied the multiple surgery rule for the bilateral codes S2068-62-

RT and LT (reducing the left code) but paid the same amount for CPT code 35761-RT and LT.

The multiple surgical rule is appropriate in those limited occasions when multiple procedures are

separately compensable, performed by the same provider, but are secondary to the primary

procedure. In this case, bilateral procedures are not connected by definition, since they were

performed by two co-surgeons, and must be reimbursed as separate and independent surgical

procedures. The fact that IBC reimbursed CPT code 35761-RT and LT equally conceded the fact

that the multiple surgery rule was inapplicable.

        35.    Prestige filed a first-level appeal concerning the amount of Defendants’

reimbursement of Tamburrino’s bill on February 14, 2018.

        36.    IBC denied this appeal in a letter dated March 27, 2018. It stated that “the enrollee’s

claim was processed correctly in accordance with her Personal Choice plan provision for inpatient

professional services performed by an out-of-network provider.”

        37.    IBC further stated that “Covered Expense” meant “the lesser of the Medicare

Professional Allowable Payment or of [sic] the Provider’s charges for Covered Services.” For

services that were not recognized or reimbursed by Medicare, the amount was determined by an
                                                   8
 Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 9 of 20 PageID: 9



“applicable fee schedule or the Provider’s charges.” For services not recognized by this fee

schedule, the amount was determined by reimbursing 50% of the Professional Provider’s billed

charges.

        38.     IBC did not explain how Prestige’s claim was reimbursed. It simply stated that

“out-of-network providers are reimbursed according to the Medicare professional allowable

payment or the claim administrator’s proprietary fee schedule.”

        39.     Further, IBC did not disclose whether the Medicare traditional program recognized

either HCPCS Level II Code S2068 or CPT Code 35761.

        40.     Medicare does not recognize HCPCS Level II Code S2068. IBC did not disclose

or explain the methodology of its “applicable fee schedule,” or even if it applied such a schedule

in this instance. Since IBC clearly did not reimburse Tamburrino based on 50% of his billed

charges, the explanation of what methodology IBC utilized was especially important.

        41.     Even as to CPT Code 35761, IBC did not disclose the percentage of Medicare rates

that it utilized – whether 85%, 125%, 100%, or some other amount. If it did not use Medicare,

IBC was silent on what formula – its “applicable fee schedule” or some other methodology – it did

utilize to reimburse Plaintiff in this case.

        42.     The Plan terms specified how Tamburrino’s breast reconstruction procedure must

be reimbursed. Under the WHCRA, which is incorporated in every Plan, reimbursement cannot

be reduced by applying out-of-network rates. The procedure must be covered.

        43.     According to the March 27, 2018, appeal denial letter, however, Defendants failed

to base Tamburrino’s reimbursement on the WHCRA or on the terms of the Plan.

        44.     On May 22, 2018, Prestige filed a second-level appeal concerning the amount of

Defendants’ reimbursement of Plaintiff’s bill.



                                                 9
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 10 of 20 PageID: 10



          45.   IBC refused to process this appeal on the purported grounds that it was untimely.

It concluded that it received Prestige’s appeal on June 1, 2018, more than 60 days from the March

27, 2018, date of the first-level denial of the first-level appeal.

          46.   IBC’s refusal to process the appeal was groundless and is the basis for exhaustion

of administrative remedies. Under the terms of the Plan, a member of her assignee may submit a

second-level appeal within 60 days after receipt of the denial letter for the first-level appeal.

Prestige submitted the second-level appeal on May 22, 2018, 56 days after the date of the first-

level appeal (not including the receipt date). The Plan does not state that the 60-day period

continues until IBC receives the second-level appeal.

          47.   By refusing to consider and process Prestige’s second-level appeal, even though

the appeal was sent timely, IBC demonstrated that exhaustion of administrative remedies was

futile.

          48.   After performing the same breast reconstruction surgery, Blechman submitted an

invoice on a CMS-1500 form to Horizon, as required, for $111,200.00. The billed amounts, paid

amounts, and CPT codes were as follows:

CPT             Billed Amount                   Paid Amount

S2068-62-RT $50,000.00                          $1,278.60

S2068-62-LT $50,000.00                          $639.30

35761-RT        $5,600.00                       $42.27

35761-LT        $5,600.00                       $21.14

Total           $111,200.00                     $1,981.31

          49.   It is significant that, notwithstanding that the CPT codes Blechman billed are

identical to those Prestige billed, the paid amounts are different.



                                                   10
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 11 of 20 PageID: 11



       50.     IBC reimbursed Blechman incorrectly. It applied out-of-network rules when under

the WHCRA, reimbursement should not have been reduced.

       51.     In addition, IBC applied the multiple surgery rule for the bilateral codes S2068-62-

RT and LT (reducing the left code) and for CPT code 35761-RT and LT. This was improper.

       52.     Blechman filed a first-level appeal concerning the amount of Defendants’

reimbursement of Blechman’s bill on April 18, 2018.

       53.     IBC denied this appeal in a letter dated May 25, 2018. It stated that the “the claim

was processed correctly and in accordance with the Tier 3 benefits because the surgical services

were rendered by an out-of-network provider.”

       54.     As compared to the appeal denial letter generated for Prestige, the appeal denial

letter generated for Blechman did not define “Covered Expense.” IBC stated that to find the

definition, one must consult an unidentified benefit booklet.

       55.     The Plan terms specified how Blechman’s breast reconstruction procedure must be

reimbursed. Under the WHCRA, which is incorporated in every Plan, reimbursement cannot be

reduced by applying out-of-network rates. The procedure must be covered.

       56.     According to the May 25, 2018 appeal denial letter, however, Defendants failed to

base Blechman’s reimbursement on the WHCRA or on the terms of the Plan.

       57.     On July 13, 2018, Blechman filed a second-level appeal concerning the amount of

Defendants’ reimbursement of Plaintiff’s bill.

       58.     IBC denied this appeal in a letter dated August 17, 2018. It stated that “the claim

has been processed correctly and in accordance with [NP’s] out-of-network benefits.”

       59.     Again, Defendants failed to apply the WHRCA or the Plan terms to this claim.

They also failed to explain the methodology they utilized for Patient NP’s out-of-network benefits,

describing her deductible and co-payment liability instead.
                                                 11
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 12 of 20 PageID: 12



        60.     Blechman exhausted his administrative remedies on behalf of Patient NP.

        61.     Patient NP assigned this claim to Blechman. The Assignment stated, in pertinent

part:

        I . . .hereby assign . . .directly to Dr. Keith M. Blechman, Keith M. Blechman, M.D.,
        P.C . . .to the fullest extent permitted under the law any and under any applicable
        employee group health plan(s), insurance policies or liability claim, any claim,
        cause of action, or other right I may have . . .as a result of the medical services I
        received [and including] “to pursue such claim, chose in action against any liable
        party.

        62.      Plaintiff received a Designation of Authorized Representative from Patient NP. It

stated, in relevant part:

        I . . .hereby convey directly to Dr. Keith M. Blechman, Keith M. Blechman, M.D.,
        P.C. . . . all medical benefits and/or insurance reimbursement, if any otherwise
        payable to me . . . as my Statutory Derivative Beneficiary, commonly known as a
        Designated Authorized Representative, of all medical benefits and/or insurance
        reimbursement.


                C.      November 22, 2017 Breast Reconstruction

        63.     On November 22, 2017, Dr. Tamburrino performed additional breast reconstruction

procedures on Patient NP as part of the continuation of care: fat grafting to shape the breasts,

bilateral nipple-areolar reconstruction, and surgical repair of the abdominal donor site.

        64.     Prestige submitted an invoice on a CMS-1500 form, as required, for $70,935.93.

The billed amounts, paid amounts, and CPT codes were as follows:

CPT             Billed Amount                 Paid Amount

14301           $15,431.91                    $469.48

19350-LT        $11,834.81                    $178.87

19350-RT        $11,834.81                    $178.87

19380-LT        $11,089.91                    $205.48

19380-RT        $11,089.91                    $205.48
                                                 12
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 13 of 20 PageID: 13



15770-LT        $9,654.58                     $177.15

15770-RT        $9,654.58                     $177.15

Total           $70,935.93                    $1,592.48

CPT code 14301 is Adjacent Tissue Transfer or Rearrangement Procedures on the Integumentary

(Skin) System. CPT code 19350 is breast reconstruction. CPT code 19380 is revising an already

reconstructed breast. CPT code 15770 is Flaps and Grafts Procedures.

        65.     Prestige filed a first-level appeal and a second-level appeal concerning Defendants’

under-reimbursement on July 5, 2018 and November 26, 2018, respectively.

        66.     IBC denied the appeals on January 25, 2019.          It simply stated that “it was

determined the services were priced correctly.” No further explanation was provided.

        67.     Patient NP assigned her payments to Prestige. The Assignment stated, in pertinent

part:

        I hereby assign and convey to the fullest extent permitted under the law any and
        under any applicable employee group health plan(s) [or] insurance policies, any
        claim, cause of action, or other right I may have . . .as a result of the medical
        services I received [and including] to pursue such claim, chose in action against
        any liable party.

        68.      Prestige received a Designation of Authorized Representative from Patient NP. It

stated, in relevant part:

        I hereby . . .convey directly to Prestige Institute for Plastic Surgery, P.C. and Dr.
        Joseph Tamburrino as my Statutory Derivative Beneficiary, commonly known as a
        Designated Authorized Representative, of all medical benefits and/or insurance
        reimbursement.

        69.     ERISA allows a Designated Authorized Representative to bring litigation on behalf

of a Plan Participant or Beneficiary of an ERISA Plan.

        70.     Breast reconstruction was a covered service under Patient NP’s Plan because it was

mandated under the WHCRA.


                                                 13
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 14 of 20 PageID: 14



       71.     Notwithstanding this federal mandate, upon information and belief Horizon did not

have any in-network providers with admitting privileges at Our Lady of Lourdes Medical Center

who were qualified to perform the highly specialized microsurgical DIEP breast reconstruction

surgery that was performed on Patient NP working as a team with the in-network breast surgeon

who performed the mastectomy.

       72.     Defendants’ decision to assess the patient $179,050.73, or 98% of the total amount

in out-of-pocket costs for breast reconstruction surgeries that must be covered was not a coverage

decision. It was, instead, a decision forcing Patient NP to self-insure her own breast reconstruction

surgery, in violation of the WHCRA.

               D.      Failure to Cover Breast Reconstruction under New Jersey Law

       73.     That decision was also a violation of New Jersey law. On May 3, 2013, the

Commissioner of New Jersey’s Department of Banking and Insurance (“DOBI”) issued Bulletin

13-10 based on New Jersey statutes, noting that “It has come to the Department’s attention that

there have been recurring instances of the inability of patients to obtain in-network benefits for the

services of non-network surgeons performing breast reconstruction as part of the surgical

procedure in which a mastectomy is performed. In some cases, carriers have been declining patient

requests to use out-of-network surgeons, asserting the availability of in-network surgeons.

However, the in-network surgeons frequently do not perform, or are not qualified to perform, the

particular type of requested reconstructive surgery.”

       74.     In this case, Defendants did not decline Patient NP’s request to have Dr.

Tamburrino and Dr. Blechman perform her breast reconstruction surgeries. Rather, knowing that

there was no in-network provider who could perform these surgeries, Defendants paid Plaintiffs

the out-of-network rate, which forced Patient NP to self-insure her own breast reconstruction

surgeries.
                                                 14
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 15 of 20 PageID: 15



       75.     The DOBI Commissioner concluded that when an insurer in New Jersey did not

have a qualified breast reconstruction surgeon in its network, it should approve the use of an out-

of-network specialist but ensure that its member receives this service at the in-network co-pay

amount. This requirement ensures that a cancer patient under New Jersey law and with coverage

under the WHCRA, as here, does not face ruinous balance bills simply by choosing an out-of-

network specialist.

       76.     Defendants violated this law. Defendants should have ensured that Patient NP

received her breast reconstruction surgeries such that her liability was limited to the in-network

level of patient responsibility. Instead, Patient NP was charged out-of-network-level co-pays and

faces balance billing.

               E.        Full and Fair Review under ERISA

       77.     29 C.F.R. § 2560.503-1(g) provides as follows:

       Manner and content of notification of benefit determination.


       (1) The plan administrator shall provide a claimant with written or electronic
       notification of any adverse benefit determination. Any electronic notification shall
       comply with the standards imposed by 29 CFR 2520.104b-1(c)(1)(i), (iii), and (iv).
       The notification shall set forth, in a manner calculated to be understood by the
       claimant -

       (i) The specific reason or reasons for the adverse determination;

       (ii) Reference to the specific plan provisions on which the determination is based;

       (iii) A description of any additional material or information necessary for the
       claimant to perfect the claim and an explanation of why such material or
       information is necessary;

       (iv) A description of the plan's review procedures and the time limits applicable to
       such procedures, including a statement of the claimant's right to bring a civil action
       under section 502(a) of the Act following an adverse benefit determination on
       review;

       (v) In the case of an adverse benefit determination by a group health plan -
                                                15
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 16 of 20 PageID: 16



       (A) If an internal rule, guideline, protocol, or other similar criterion was relied upon
       in making the adverse determination, either the specific rule, guideline, protocol,
       or other similar criterion; or a statement that such a rule, guideline, protocol, or
       other similar criterion was relied upon in making the adverse determination and that
       a copy of such rule, guideline, protocol, or other criterion will be provided free of
       charge to the claimant upon request.

       78.     Defendants did not provide the information required by 29 C.F.R. § 2560.503-1(g),

in violation of ERISA and the rules promulgated thereunder. The appeals submitted in this case

requested that information. Defendants did not provide full and fair review to Plaintiffs.

       79.     In its March 27, 2018, appeal denial letter, IBC stated that the “the enrollee’s claim

was processed correctly in accordance with her Personal Choice plan provision for inpatient

professional services performed by an out-of-network provider.”

       80.     IBC further stated that “Covered Expense” meant “the lesser of the Medicare

Professional Allowable Payment or of [sic] the Provider’s charges for Covered Services.” For

services that were not recognized or reimbursed by Medicare, the amount was determined by an

“applicable fee schedule or the Provider’s charges.” For services not recognized by this fee

schedule, the amount was determined by reimbursing 50% of the Professional Provider’s billed

charges.

       81.     IBC did not explain how Tamburrino’s claim was reimbursed. It stated that “out-

of-network providers are reimbursed according to the Medicare professional allowable payment

or the claim administrator’s proprietary fee schedule.” (emphasis added). IBC did not provide the

specific reasons for the denial or refer to the specific plan provisions on which the determination

was based. It referred to plan provisions in the disjunctive: reimbursement could have been based

on Medicare, or it could have been based on a proprietary fee schedule. IBC refused to disclose

which, meaning that Plaintiff could not effectively appeal.




                                                 16
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 17 of 20 PageID: 17



       82.     Disclosure of “the specific rule, guideline, [or] protocol” meant that IBC had to go

well beyond revealing which of these two sources it utilized. If it utilized a so-called “proprietary

fee schedule” it was required to disclose its methodology for the code at issue, so that Prestige

could meaningfully challenge it on appeal. Otherwise, this “proprietary fee schedule” remained

what it continues to be: a black box. If IBC did not base its reimbursement on either Medicare on

its “proprietary fee schedule,” it was required to disclose this fact.

       83.     In its March 27, 2018, appeal denial letter, IBC failed to make the required

disclosures under 29 C.F.R. § 2560.503-1(g), in violation of ERISA.

       84.     In its January 25, 2019, appeal denial letter, IBC stated that “it was determined the

services were priced correctly” without further explanation. This was a violation of 29 C.F.R. §

2560.503-1(g) and ERISA.

       85.     When IBC sent EOBs for each of the lowered reimbursements at issue in this case,

it simply stated that “[t]his is the difference between the provider’s charge and our allowance.”

Such language, which has no explanatory value, failed to meet the detailed explanation standard

required by ERISA for an adverse benefit determination.

       86.     In its May 25, 2018, appeal denial letter, IBC failed to make the required disclosures

under 29 C.F.R. § 2560.503-1(g), in violation of ERISA.

       87.     It stated that the “the claim was processed correctly and in accordance with the Tier

3 benefits because the surgical services were rendered by an out-of-network provider.” IBC did

not provide the specific reasons for the denial or refer to the specific plan provisions on which the

determination was based. IBC further stated that to find the definition of “Covered Expense” one

must consult an unidentified benefit booklet.




                                                  17
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 18 of 20 PageID: 18



       88.     In its August 17, 2018, appeal denial letter, IBC stated that “the claim has been

processed correctly and in accordance with [NP’s] out-of-network benefits.” This letter provided

no explanation at all for its adverse benefit determination, just a conclusion.

       89.     Through these failures, Defendants violated ERISA.

       90.     Under ERISA, upon a failure to follow the procedures set out in the Plan, as here,

the claimant is deemed to have exhausted her administrative remedies.

       91.     Deemed exhaustion is set out in 29 C.F.R. § 2560-503-1, which states:

       [I]n the case of the failure of a plan to establish or follow claims procedures
       consistent with the requirements of this section, a claimant shall be deemed to have
       exhausted the administrative remedies available under the plan and shall be entitled
       to pursue any available remedies under section 502(a) of [ERISA] on the basis that
       the plan has failed to provide a reasonable claims procedure that would yield a
       decision on the merits of the claim.

                                             COUNT I

         CLAIM AGAINST DEFENDANT HORIZON FOR UNPAID BENEFITS
           UNDER EMPLOYEE BENEFIT PLAN GOVERNED BY ERISA

       92.    Defendant Horizon is obligated to pay benefits to the Plan participant in accordance

with the terms of the Plan, and in accordance with ERISA. This obligation arises under the Blue

Card Program, and under ERISA.

       93.     Defendant Horizon violated its legal obligations under this ERISA-governed Plan

when it, together with IBC and as its agent, under-reimbursed Plaintiffs for breast reconstruction

surgeries provided to Patient NP by Plaintiffs, in violation of the terms of the Plan and in violation

of ERISA § 502(a)(l)(B), 29 U.S.C. § 1132(a)(l)(B), for failing to provide for full and fair review.

       94.     Plaintiffs submitted invoices to Defendant Horizon for $293,533.29.

       95.     Defendant Horizon together with Defendant IBC determined that the Allowed

Amount was $5,263.92, leaving an under-reimbursed amount of $288,269.37. Defendant thereby

reimbursed 2% of the total amount.
                                                 18
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 19 of 20 PageID: 19



       96.     Defendant Horizon acted as IBC’s agent under the Blue Card Program. Plaintiffs

were required to bill all amounts directly to Horizon.

       97.      Plaintiffs seek unpaid benefits and statutory interest back to the date Plaintiffs’

claims were originally submitted to Defendant Horizon. They also seek attorneys’ fees, costs,

prejudgment interest and other appropriate relief against Defendant Horizon.

                                             COUNT II

              CLAIM AGAINST DEFENDANT IBC FOR UNPAID BENEFITS
              UNDER EMPLOYEE BENEFIT PLAN GOVERNED BY ERISA

       98.    Defendant IBC is obligated to pay benefits to the Plan participant in accordance with

the terms of the Plan, and in accordance with ERISA. This obligation arises under the Blue Card

Program, and under ERISA.

       99.     Defendant IBC violated its legal obligations under the Plan when it, together with

Horizon, under-reimbursed Plaintiffs for breast reconstruction surgeries provided to Patient NP by

Plaintiffs in violation of the terms of the Plan and in violation of ERISA § 502(a)(l)(B), 29 U.S.C.

§ 1132(a)(l)(B), for failing to provide for full and fair review.

       100.    Defendant IBC together with Defendant Horizon determined that the Allowed

Amount was $5,263.92, leaving an under-reimbursed amount of $288,269.37. Defendant thereby

reimbursed 2% of the total amount. Defendant thereby reimbursed 2% of the total amount.

       101.    Plaintiffs seek unpaid benefits and statutory interest back to the date Plaintiffs’

claims were originally submitted to Defendant Horizon. They also seek attorneys’ fees, costs,

prejudgment interest and other appropriate relief against Defendant IBC.

       WHEREFORE, Plaintiffs demand judgment in its favor against Defendants as follows:

               (a)     Ordering Defendants to recalculate and issue unpaid benefits to Plaintiffs;




                                                  19
Case 2:20-cv-00495-ES-CLW Document 1 Filed 01/15/20 Page 20 of 20 PageID: 20



              (b)    Awarding Plaintiffs the costs and disbursements of this action, including

reasonable attorneys’ fees under ERISA, and costs and expenses in amounts to be determined by

the Court;

              (c)    Awarding prejudgment interest; and

              (d)    Granting such other and further relief as is just and proper.

Dated: January 15, 2020

                                                    /s/ Michael F. Fried
                                                    AXELROD LLP
                                                    354 North Fourth Avenue
                                                    Highland Park, NJ 08904
                                                    (732) 718-6171
                                                    mfried@axelrodllp.com

                                                    Robert J. Axelrod
                                                    AXELROD LLP
                                                    800 Third Avenue, Suite 2800
                                                    New York, NY 10022
                                                    (646) 448-5263
                                                    rjaxelrod@axelrodllp.com

                                                    Leslie S. Howard
                                                    COHEN HOWARD LLP
                                                    766 Shrewsbury Avenue, Suite 200
                                                    Tinton Falls, NJ 07724
                                                    (732) 747-5202
                                                    lhoward@cohenhoward.com

                                                    Attorneys for Prestige Institute for Plastic
                                                    Surgery, P.C. and Keith M. Blechman,
                                                    M.D., P.C. on behalf of Patient NP




                                               20
